December 31, 2004


Mr. Todd S. Gaines
Dabney & Pappas
1770 St. James Place, Suite 408
Houston, TX 77056
Mr. Thomas O. Matlock Jr.
6521 North 10th Street, Suite A
McAllen, TX 78504

RE:   Case Number:  03-0672
      Court of Appeals Number:  13-00-00458-CV
      Trial Court Number:  C-2251-93-D

Style:      HAROLD CALDWELL
      v.
      ROBERT F. BARNES

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the  case  to  the  trial  court.
The Supreme Court of Texas delivered the enclosed opinion  and  judgment  in
the above-referenced cause.

      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy Wilborn  |
|   |Ms. Pauline G.     |
|   |Gonzalez           |